Citation Nr: 0331594	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-01 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
knee patellofemoral syndrome with chondromalacia.  

2.  Entitlement to a rating in excess of 10 percent for left 
knee patellofemoral syndrome with chondromalacia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1992 to October 1999.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2001 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas, which granted 
service connection and assigned 10 percent ratings, each, for 
the disabilities at issue.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law; regulations implementing the VCAA 
have also been published.  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding notice requirements under the VCAA.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs (PVA), 
345 F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (DAV) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  In the present case, although the 
veteran was told that he should respond within 60 days of the 
VCAA notice, evidence was received (and considered) well 
after that period; and the veteran apparently was neither 
mislead nor prejudiced by the notice.  However, since this 
case is being remanded anyway for the additional development 
discussed below, the RO must take this opportunity to inform 
the appellant that, notwithstanding any information 
previously provided, a full year is allowed for response to a 
VCAA notice.  
VA outpatient records from January 2002 indicate that the 
veteran reported his knee pain was progressing, with 
stiffness and soreness.  In his January 2002 Substantive 
Appeal (Form-9), the veteran asserted that bilateral knee 
pain was affecting his ability to work, and that he had to 
quit his primary job due to knee pain.  He reported waking up 
with numbness in both knees, and stated that the pain caused 
flinching when climbing or descending stairs or pushing or 
pulling objects, and affected his ability to run or play with 
his children.  He asserted that the knee disabilities each 
warranted a rating higher than 10 percent.  

On VA examination in August 2001, the examiner attributed the 
veteran's knee pain to bilateral patellofemoral crepitus, and 
recommended that he continue to limit and moderate his 
activities to control pain, along with home exercises and 
non-steriodal treatments.  In light of the complaints of 
numbness in the knees (a complaint not noted on VA 
examination) and the passage of time since the last VA 
examination, another examination is indicated.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied in accordance 
with the Federal Circuit decision in PVA, 
the Court's guidance in Quartuccio v. 
Principi, 38 U.S.C.A. §§ 5102, 5103, and 
5103A, and any other applicable legal 
precedent.  In particular, the RO should 
ensure that the veteran is advised 
specifically of what he needs to 
establish his claims (for ratings in 
excess of 10 percent), what the evidence 
shows, and of his and VA's respective 
responsibilities in claims development.  

2.  The RO should obtain copies of 
reports of any treatment the veteran has 
received for his knee disorders since 
January 2002.  

3.  The veteran should then be afforded a 
VA orthopedic examination to determine 
the current severity of his service 
connected knee disorders.  The claims 
folder and must be available to, and 
reviewed by, the examiner in conjunction 
with the examination.  Any indicated 
tests or studies, specifically including 
ranges of motion should be done.  The 
examiner should first determine whether 
there is any further pathology (e.g., 
arthritis) of the knee, and, if so, 
whether it is related to the service 
connected entity.  

The examiner should describe all 
anatomical damage, and note associated 
loss of function, including the inability 
to perform normal working movements with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner should specify any functional 
loss due to pain or weakness, if possible 
measured in degrees of limitation of 
motion, and document all objective 
evidence of those symptoms.  

In addition, the examiner should provide 
an opinion as to the degree of any 
functional loss likely to result from a 
flare-up of symptoms or on extended use.  
The examiner should document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  
The examiner must explain the rationale 
for all opinions given. 

4.  When the development requested above 
is completed, the RO should readjudicate 
the issues on appeal.  This should 
include consideration of all evidence of 
record, including the evidence added to 
the record since the February 2002 
Supplemental Statement of the Case 
(SSOC).  (As this is an appeal from an 
initial rating assigned following a grant 
of service connection, the review should 
encompass consideration of the 
possibility of "staged ratings".  If 
the benefits sought remain denied, the 
veteran and his representative should be 
issued an appropriate SSOC and afforded 
the requisite period of time to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  

The purposes of this remand are to provide adequate notice 
and to compile all evidence necessary to decide this claim.  
No action is required of the appellant until he is notified.  
He has the right to submit additional evidence and argument 
on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


